Citation Nr: 0927722	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Propriety of the termination of a permanent and total 
disability rating for VA nonservice-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO rating decision that 
discontinued the Veteran's entitlement to VA nonservice-
connected pension benefits.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a careful review of the record, the Board finds that 
the case must be remanded for further action.  

VA will pay a pension to each Veteran of a period of war who 
is permanently and totally disabled from nonservice-connected 
disabilities not the result of his own misconduct.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.342(a), 4.17.  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Permanence of a total disability will be considered to exist 
when the impairment is reasonably certain to continue 
throughout the Veteran's life.  38 C.F.R. § 3.340(b).  

In a May 2005 rating decision, the RO granted entitlement to 
VA nonservice-connected pension benefits based on a that the 
Veteran was unable to secure and follow a substantially 
gainful occupation effective December 22, 2004, due to 
disabilities consisting of dysthymia, rated as 70 percent 
disabling; lumbar degenerative disc disease (DDD), rated as 
20 percent disabling; and headaches, evaluated as 
noncompensable.  

Here, the RO notified the Veteran in a January 2007 rating 
decision that it proposed to discontinue his entitlement to 
nonservice-connected VA pension based on a VA special agent's 
investigation and various medical treatment records 
indicating that the Veteran was able to be gainfully 
employed.  

In June 2007, the Veteran underwent VA examinations and a VA 
psychiatric examination to determine the severity of his 
various disabilities.  

Based on the examination findings, the RO determined that the 
Veteran was not permanently and totally disabled for pension 
purposes and was able to secure and follow substantially 
gainful employment due to his disabilities.  

In making this determination, however, the RO also considered 
additional disabilities that had not previously been 
considered.  In particular, the RO evaluated hypertension, as 
10 percent disabling; and a ventral hernia, neurodermatitis, 
facial cystic acne, and right inguinal hernia, each rated as 
noncompensable.  

The RO also noted statements reportedly made by the Veteran 
that he was planning to travel to the Philippines in order to 
obtain work.  In his August 2007 Notice of Disagreement (NOD) 
and June 2008 Substantive Appeal, the Veteran explained that, 
although he went to the Philippines, he only worked on a 
volunteer basis.  

More recently, during his May 2009 hearing, the Veteran 
testified that he had been working approximately 10 to 12 
hours per week installing solar panels.  He was afraid to 
work more due in part to concerns relating to his low back 
disability.  

Despite the evidence suggesting that the Veteran may be 
working, the Board notes that marginal employment does not 
preclude a finding of unemployability.  See 38 C.F.R. § 4.17.  

In addition, the Board notes that a remand is required 
because the RO added additional VA treatment records (dated 
from August 2008 through December 2008) to the claims file 
following the May 2008 Statement of the Case (SOC).  

Since the RO did not subsequently issue a Supplemental 
Statement of the Case (SSOC), and since the Veteran did not 
waive initial RO jurisdiction of this evidence, the Board 
cannot consider it in the first instance.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
a statement of his recent work history, 
to include any current employment.  This 
should address the nature of any work 
performed and the number of hours worked 
on a weekly basis in the past year.  

2.  The RO should then arrange for the 
Veteran to be afforded a VA examination 
for the purpose of determining current 
nature and severity of his various 
disabilities for pension purposes.  This 
should include a complete psychiatric 
examination.  

The claims file, along with a copy of 
this remand, must be made available for 
review by the examiner.  Any tests and 
studies deemed necessary should be 
performed.  

The examiner should provide a detailed 
assessment of all disabling symptoms and 
manifestations found to be present.  All 
medical findings should be expressed in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should also provide an 
opinion as to extent of each diagnosed 
disability in terms of the Veteran's 
functioning under the ordinary conditions 
of life.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and applicable 
legal authority.  If any benefit sought 
on appeal remains denied after 
readjudication, the RO should furnish to 
the Veteran and his representative with 
an appropriate Supplemental Statement of 
the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
need take no further action until otherwise notified, but he 
has the right to submit additional evidence and argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


